Citation Nr: 0833181	
Decision Date: 09/26/08    Archive Date: 10/02/08

DOCKET NO.  98-05 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral optic 
atrophy.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
hepatitis C, due to VA medical treatment.


REPRESENTATION

Appellant represented by:	Daniel D. Wedemeyer


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from March 1973 to 
March 1976.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Wichita, Kansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA) and Board remand.


FINDINGS OF FACT

1.  The portion of the April 27, 2007 Board decision that 
denied service connection for bilateral optic atrophy as 
written precluded effective judicial review.

2.  The veteran was not on active military service on the 
date that he incurred his eye disorder.

3.  The evidence of record demonstrates that the veteran's 
hepatitis C was not due to VA medical fault or to an 
unforeseeable event.


CONCLUSIONS OF LAW

1.  The portion of the April 27, 2007 Board decision that 
denied service connection for bilateral optic atrophy denied 
the veteran due process of law.  38 U.S.C.A. § 7104(a) (West 
2002); 38 C.F.R. § 20.904(a) (2007).

2.  Bilateral optic atrophy was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 101, 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.303 (2007).


3.  The criteria for compensation under the provisions of 38 
U.S.C. § 1151 for hepatitis C due to VA medical treatment 
have not been met.  38 U.S.C.A. §§ 1151, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.358, 3.361 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Vacatur

In an August 2004 decision, the Board denied the claim for 
entitlement to service connection for bilateral optic atrophy 
(eye disorder).  In an August 2006 Order, the United States 
Court of Appeals for Veterans Claims (Court) vacated and 
remanded that decision.  In an April 27, 2007 decision, the 
Board again denied the claim for entitlement to service 
connection.  The veteran appealed this decision to the Court.  
Based on a June 2008 Joint Motion for Court Remand (Joint 
Motion), the Court remanded the Board's decision for 
development in compliance with the Joint Motion.  A letter 
was sent to the veteran and his representative on July 14, 
2008 in which he was given 90 days from the date of the 
letter to submit additional argument or evidence in support 
of his appeal prior to the Board's readjudication.  An August 
2008 letter was received from the veteran's representative, 
enclosing additional argument and a request that the Board 
proceed with adjudication of the veteran's appeal.  

An appellate decision may be vacated by the Board at any time 
upon the request of the veteran or his representative, or on 
the Board's own motion when there has been a denial of due 
process.  38 C.F.R. § 20.904(a) (2007).  Here, the Court 
remanded the Board's April 27, 2007 decision, finding that, 
with respect to the issue of entitlement to service 
connection for an eye disorder, the decision as written 
precluded effective judicial review.  Therefore, with respect 
to that issue, the decision failed to provide the veteran due 
process under the law.  Accordingly, in order to prevent 
prejudice to the veteran, that portion of the April 27, 2007 
Board decision that denied service connection for an eye 
disorder must be vacated, and a new decision will be entered 
as if that portion of the April 2007 Board decision had never 
been issued.


Service connection and 38 U.S.C.A. § 1151 compensation claims

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  With respect to the 
claim for service connection, a March 2003 letter satisfied 
the duty to notify provisions prior to a January 2004 post-
remand readjudication.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(noting that a notice defect may be cured by the issuance of 
a fully compliant notification letter followed by a re-
adjudication of the claim).  With respect to the claim for 
38 U.S.C.A. § 1151 compensation, March 2003 and April 2003 
letters satisfied the duty to notify provisions prior to 
initial adjudication of the veteran's claim in July 2003.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 
Vet. App. at 187; Prickett, 20 Vet. App. at 376.  Although 
the letters did not notify the veteran of the assignment of 
effective dates or disability evaluations, any notice error 
is harmless because the claims are being denied, and thus no 
rating or effective date will be assigned with respect to 
either claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 490 (2006); Sanders v. Nicholson, 487 F.3d 881, 889 
(Fed. Cir. 2007) (holding that although notice errors are 
presumed prejudicial, reversal is not required if VA can 
demonstrate that the error did not affect the essential 
fairness of the adjudication).  Further, the purpose behind 
the notice requirement has been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claims, to include the 
opportunity to present pertinent evidence.  Sanders, 487 F.3d 
at 889; Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 
2007) (noting that notice deficiencies are prejudicial unless 
the VA shows that the purpose of the notice was not 
frustrated).

The veteran's service treatment records, service personnel 
records, VA medical treatment records, VA medical opinions, 
and identified private medical records have been obtained.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  No medical 
examination was obtained regarding the veteran's claim for 
entitlement to service connection for an eye disorder.  
Although VA is required to provide a medical examination when 
such an examination is necessary to make a decision on a 
claim, none is required regarding this claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).  As is discussed further 
below, the Board finds that for purposes of this claim, the 
claimant was not a veteran.  Accordingly, service connection 
cannot be awarded regardless of the presence of any current 
disability.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
There is no indication in the record that additional evidence 
relevant to the issues decided herein is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 542-43 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473.

Service connection

The veteran claims entitlement to service connection for an 
eye disorder, resulting from severe head trauma incurred in 
an April [redacted], 1980 motorcycle accident.  He asserts that during 
that time period, he was serving in the United States Marine 
Corps (USMC) Reserve, but was either on temporary active duty 
or travelling to or from inactive duty for training 
(INACDUTRA).  The veteran was on active duty in the Army from 
March 1973 to March 1976 and served in the USMC Reserve from 
September 1966 to November 1967 and from August 1978 to June 
1983.  

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to 
establish service connection for a claimed disorder, the 
following must be shown:  (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The evidence of record establishes that due to injuries 
sustained in an April [redacted], 1980 motorcycle accident, the 
veteran has a currently diagnosed disability - bilateral 
optic atrophy.  See Hickson, 12 Vet. App. at 253 (holding 
that service connection requires evidence of a current 
disability and evidence of in-service incurrence of a disease 
or injury); see also Degmetich v. Brown, 104 F.3d 1328, 1333 
(Fed. Cir. 1997) (holding that the existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation).  The only issue for resolution, then, is 
whether the April [redacted], 1980 motorcycle accident occurred while 
the veteran was on active military service.  38 U.S.C.A. §§ 
101(24), 1110, 1131; 38 C.F.R. §§ 3.6(a), 3.303.  

Active military, naval, or air service includes:  (1) active 
duty; (2) any period of active duty for training (ACDUTRA) 
during which the individual was disabled or died from a 
disease or injury incurred or aggravated in the line of duty; 
and (3) any period of INACDUTRA during which the individual 
was disabled or died from an injury incurred or aggravated in 
the line of duty or from an acute myocardial infarction, a 
cardiac arrest, or a cerebrovascular accident occurring 
during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 
3.6(a).

Active duty includes 1) full-time duty in the Armed Forces 
(other than ACDUTRA), as a commissioned officer of the Public 
Health Service Regular or Reserve Corps, or 3 as a 
commissioned officer of the Coast and Geodetic Survey or of 
its successor agencies; 2) service at the United States 
Military, Air Force, Coast Guard, or Naval Academy; 3) 
authorized travel to or from such duty or service; and 5) 
travel home immediately following discharge or release until 
midnight of the date of such discharge or release, all with 
various restrictions.  38 U.S.C.A. § 101(21); 38 C.F.R. 
§ 3.6(b).  

ACDUTRA includes 1) full-time duty in the Armed Forces 
performed by Reserves for training purposes; 2) full-time 
duty for training purposes performed as a commissioned 
officer of the Public Health Service Reserve Corps; 3) full-
time duty performed by members of the National Guard of any 
State; 4) certain duty performed by a member of a Senior 
Reserve Officers' Training Corps program; 5) attendance at 
the preparatory schools of the United States Air Force, 
Military, or Naval Academy; and 6) authorized travel to or 
from such duty, all with various restrictions.  38 U.S.C.A. 
§ 101(22); 38 C.F.R. § 3.6(c).  

INACDUTRA includes 1) other than full-time duty prescribed 
for Reserves by the Secretary concerned; 2) special 
additional duties authorized for Reserves by an authority 
designated by the service department concerned and performed 
by them on a voluntary basis in connection with the 
prescribed training or maintenance activities of the units to 
which they are assigned; 3) certain training (other than 
ACDUTRA) by a member of, or applicant for membership in, the 
Senior Reserve Officers' Training Corps; or 4) other than 
full-time duty performed by a member of the National Guard of 
any State.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  

Any individual who, when authorized or required by competent 
authority, assumes an obligation to perform ACDUTRA or 
INACDUTRA and who is disabled or dies from an injury or 
covered disease incurred while proceeding directly to or 
returning directly from such ACDUTRA or INACDUTRA shall be 
deemed to have been on ACDUTRA or INACDUTRA.  38 U.S.C.A. 
§ 101(22), (23); 38 C.F.R. § 3.6(e).  VA shall determine 
whether such individual was so authorized or required to 
perform such duty, and whether the individual was disabled or 
died from an injury or covered disease so incurred.  
38 C.F.R. § 3.6(e).  VA must consider the hour on which the 
individual began to proceed or return, the hour on which the 
individual was scheduled to arrive for, or on which the 
individual ceased to perform, such duty, the method of 
travel, the itinerary, the manner in which the travel was 
performed, and the immediate cause of disability or death.  
38 C.F.R. § 3.6(e).  The burden of proof is on the claimant.  
38 C.F.R. § 3.6(e).  

The veteran has submitted multiple lay statements, including 
in April 1982, December 1982, and March 1983, and provided 
statements at a July 1993 VA examination.  The statements 
were submitted in connection with the veteran's claim for 
waiver of an overpayment of nonservice-connected pension, 
based on the eye disorder.  In the statements, he described 
the April [redacted], 1980 accident in detail.  He reported that at 
that time, he was working as a civilian broadcaster at the 
American Forces Radio and Television Service (AFRTS) and was 
in the USMC Reserve, both located in Los Angeles, California.  
He reported that he was driving his motorcycle north on 
[redacted] in West Hollywood, and was involved in a 
head-on collision that caused head trauma, bilateral optic 
atrophy, and eventually, near-blindness.  The veteran 
reported that after extensive post-accident surgery and 
rehabilitation, he went back to work for AFRTS in 1980, but 
that it didn't work out.  In early 1981, he went to work for 
AFRTS in Germany.  He stated that he discussed with P.C., a 
Major at the USMC Public Affairs (PA) office, about getting 
active duty status while in Germany.  P.C. instructed the 
veteran to contact Headquarters in Washington, D.C.  The 
veteran stated that he did so and eventually obtained active 
duty status from April 12, 1982 to June 30, 1982.  

The veteran also submitted lay statements in September 1996, 
October 1996, November 1996, October 1997, January 1998, 
March 1998, and April 2006, and provided testimony at the 
March 1998 RO hearing, in a March 2003 report of contact, and 
at the February 2004 Board hearing.  The veteran reiterated 
that in April 1980, he was working as a civilian broadcaster 
at the AFRTS and was in the USMC Reserve Mobilization 
Training Unit (MTU-CA-16 or Reserve unit).  For the first 
time, however, the veteran alleged that on April [redacted], 1980, 
just prior to the accident, he was either en route to Reserve 
unit meeting or was travelling in between the AFRTS office 
and the USMC PA office while on temporary active duty, 
covering the AFRTS World Conference for his Reserve unit.

In September, October, and November 1996, the veteran stated 
he was on temporary active duty from April 7-11, 1980 for 
reserve retirement points.  In October 1997, the veteran 
stated that he had no memory of the day of the accident to 
approximately 2 to 2.5 months afterward due to the head 
trauma.  In January 1998, the veteran stated that P.C. gave 
him verbal temporary active duty orders prior to the 
conference on April [redacted], 1980 and gave him written active duty 
orders 6 to 7 months after the accident, but that he lost the 
written orders.  The veteran also stated that he has been 
told that he was on his way to a Reserve unit meeting when 
the accident occurred but that he didn't remember that.  In 
March 1998, the veteran stated that temporary active duty 
orders were often provided verbally and that monthly Reserve 
unit meetings were held without the issuance of prior orders.  
He reported that he was on temporary active duty the week of 
April [redacted], 1980.  At the February 2004 Board hearing, the 
veteran stated that P.C. had provided verbal temporary active 
duty orders for him to cover the conference.  He stated that 
he had been told he was en route to a Reserve unit meeting 
when the accident occurred, although he had no memory of 
this.  In April 2006, the veteran stated that P.C. had given 
him written orders for active duty status from April 7-11, 
1980.  He stated that he put those orders in an apartment 
where he lived at the time and no longer had them.  

Service department records are also associated with the 
claims file.  A USMC Reserve Retirement Credit Report noted 
that for the year from August 1979 to August 1980, the 
veteran accumulated 34 inactive duty points and 3 active duty 
points.  The active duty dates were September 28-30, 1980.  A 
National Personnel Records Center (NPRC) Statement of Service 
noted USMC Reserve duty from 1978 to 1983, with periods of 
ACDUTRA in September 1979, September 1980, April 1981, and 
April 1982 through June 1982.  April 1981 written orders 
indicated temporary active duty for part of that month.  In 
September 2003, the NPRC found that there was no line of duty 
determination regarding an April 1980 accident.  

Various lay statements of record address the veteran's duty 
status on April [redacted], 1980.  In September 1996, P.C. stated that 
from 1978 to 1984, he served as Director of the USMC PA 
Office in Los Angeles, during which he served as the active 
duty advisor for the veteran's Reserve unit.  As part of his 
job, he recruited reservists to limited periods of active 
duty with pay or retirement points.  He stated that the 
veteran was working for the AFRTS in a civilian position and 
was also a member of the MTU-CA-16.  P.C. stated that in 
April 1980 he requested the veteran's assistance with an 
AFRTS project.  While assisting, the veteran was seriously 
injured in an accident while travelling between the USMC PA 
office and the AFRTS facility.  

In September 1997, K.M. stated that he was a fellow member of 
the veteran's Reserve unit.  K.M. reported that April [redacted], 1980 
was the evening of the unit's annual promotion dinner and 
business meeting.  K.M. stated that both he and the veteran 
were being promoted but that the veteran did not show up.  
K.M. asserted that the veteran was injured on his way to the 
meeting and celebration.  K.M. stated that at that time, he 
was teaching at a college and the veteran's cousin, who was 
in his class, informed him the next day that the veteran had 
been in an accident.  K.M. stated that he and P.C. visited 
the veteran in the hospital the next day.  K.M. stated 


that it was his understanding that the veteran was on active 
duty while covering the AFRTS conference. 

In July 1997, R.R. stated that as of October 1980, he was a 
member of the veteran's Reserve unit.  R.R. stated that he 
met the veteran in March 1980 and that the veteran was always 
volunteering for extra training.  It was during one of these 
extra active duty assignments that the veteran was injured.  
In July 1997, F.M. stated that he was Director of the AFRTS 
from 1978 to 1981 and that the veteran had been an employee 
at that time while also an USMC reservist who performed 
various services with the USMC PA office.  F.M. stated that 
the veteran did not do work for the USMC Reserve during 
regular work hours so that if the veteran was covering the 
AFRTS conference, he was doing so after work hours.

Several Department of Defense (DOD) and USMC publications are 
also of record.  A USMC Reserve Guidebook notes that MTU-CA-
16 is part of the USMC Ready Reserve.  The Guidebook also 
notes that MTUs meet, confer, and carry out duties and 
projects for operational sponsors.  MTUs must conduct a 
minimum of 40 inactive duty trainings per year unpaid and 
members must attend at least 90% of all inactive duty 
trainings.  The Marine Corps Reserve Administrative 
Management Manual (MCRAMM) contains similar definitions.  
ACDUTRA is a category of active duty used to provide 
individual or unit training and to support active component 
missions and requirements.  INACDUTRA is authorized training 
performed by members of Ready Reserve and performed in 
connection with prescribed activities of the units of which 
they are members.  The primary purpose is to provide 
individual and unit readiness.  The MCRAMM notes that for 
INACDUTRA periods, the authority required is a unit muster 
sheet.  4 hours is required for one point and the maximum 
points per day are 2.  Requests for active duty for special 
work (ADSW), which is a tour of active duty authorized for 
reservists, must be received by the Marine Corps Reserve 
Support Center 30 days prior to commencement of that duty.  

DOD Directive Number 1215.6 contains information regarding 
ACDUTRA and INACDUTRA.  The Directive defines INACDUTRA as 
authorized training that is performed by members of Reserve 
in connection with the reserve component to include regularly 
scheduled unit training, additional training periods (ATPs), 
and equivalent training as defined in DOD Instruction Number 
1215.19.  The primary purpose of INACDUTRA is to provide 
individual or unit readiness training and to provide 
operational support.  DOD Instruction Number 1215.19 defines 
INACDUTRA as authorized training performed by Reserve members 
in connection with the prescribed activities of the reserve 
component of which they are a member.  Such training consists 
of regularly scheduled unit training periods, additional 
INACDUTRA periods, and equivalent training.  One retirement 
point for INACDUTRA in any 1 calendar day may be granted for 
attendance at a professional or trade convention.  ATPs are 
for the use of drilling reservists who are not military 
technicians and include 1) ATPs for units, components, and 
individuals for accomplishing additional required training, 
as defined by post mobilization mission requirements; 2) 
additional flying and flight training periods; and 3) 
readiness management periods (RMPs) to support the ongoing 
day to day operation of the unit, accomplishing unit 
administration, training preparation, support activities, and 
maintenance functions.  The Secretary of the Navy may 
authorize ATPs or RMPs in excess of those specified.  

The Board finds that the evidence of record does not support 
a finding that the veteran was on active duty or ACDUTRA on 
April [redacted], 1980.  First, the service department records 
demonstrate that the veteran was not on active duty or 
ACDUTRA in April 1980.  See Venturella v. Gober, 10 Vet. App. 
340, 341-42 (1997) (stating that only service department 
records establish active duty, active duty for training, or 
inactive duty training status); Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992) (noting that service department records 
are binding on VA for purposes of establishing active 
military service).  A USMC Reserve Retirement Credit Report 
noted the only period of active duty in 1980 was September 
28-30, 1980.  The NPRC statement of service noted the only 
period of ACDUTRA in 1980 was in September 1980.  The NPRC 
noted there was no line of duty determination regarding the 
April 1980 accident.  The service records are highly 
probative evidence that the veteran was not on temporary 
active duty or ACDUTRA in April 1980.  See Baldwin v. West, 
13 Vet. App. 1, 8 (1999) (stating that the Board must analyze 
the credibility and probative value of the evidence of 
record).  Additionally, the veteran has not submitted any 
service department records that indicate temporary active 
duty or ACDUTRA in April 1980.  See 38 C.F.R. § 3.203(a) 
(2007) (noting that VA may accept evidence of service 
submitted by a claimant if, among other things, the evidence 
is a service department record).  

Second, the lay evidence of record does not establish that 
the veteran was on temporary active duty or ACDUTRA in April 
1980.  Although K.M. stated that it was his understanding 
that the veteran was on active duty while covering the AFRTS 
conference and R.R. stated that the veteran was injured while 
on an active duty assignment, neither lay witness indicated 
that they had personal knowledge that the veteran was on 
active duty on the date of the accident.  Thus, neither K.M. 
nor R.R.'s testimony is competent regarding this issue.  See 
38 C.F.R. § 3.159(a)(2) (stating that lay evidence is 
competent if the person has knowledge of the facts or 
circumstances); Bruce v. West, 11 Vet. App. 405, 410 (1998) 
(noting that lay testimony is competent only when it remains 
centered on matters within the personal knowledge and 
observations of the witness); Layno v. Brown, 6 Vet. App. 
465, 469-70 (1994) (holding that a lay witness is competent 
to testify to that which the witness has actually observed 
and is within the realm of his personal knowledge).  
Likewise, F.M. testified that if the veteran was covering the 
AFRTS conference for his Reserve unit, he was doing so after 
regular work hours, but did not testify that he had any 
personal knowledge of the veteran being placed on temporary 
active duty in April 1980.  See 38 C.F.R. § 3.159(a)(2); 
Bruce, 11 Vet. App. at 410; Layno, 6 Vet. App. at 469-70.

Although the August 2006 CAVC Order and the June 2008 Joint 
Motion instructed the Board to make credibility 
determinations regarding the lay statements of record, 
because the above lay testimony is not competent as to this 
issue, credibility is not for consideration.  See Layno, 6 
Vet. App. at 469 (noting that competency is a legal concept 
addressing whether testimony may be heard or considered and 
credibility is a factual determination as the probative value 
of evidence that has already been admitted); see also U.S. v. 
Mock, 523 F.3d 1299, 1303 (11th Cir. 2008) (stating that lay 
witness testimony is admissible only if it is based on first-
hand knowledge or observation); Fed. R. Evid. 602 (noting 
that a witness may not provide testimony on a matter unless 
evidence is introduced sufficient to show a personal 
knowledge of the matter).


Although P.C. states that as part of his job he placed 
reservists on temporary active duty assignments and that the 
veteran was assisting him in April 1980 on the AFRTS project 
when he was injured, he did not state that he had placed the 
veteran on temporary active duty for that time period.  Thus, 
the lay testimony is not relevant - it does not provide 
evidence that the veteran was on active duty status on the 
date of the April 1980 accident.  See Fed. R. Evid. 401 
(stating that relevant evidence has a tendency to make the 
existence of a consequential fact more or less probable than 
it would be without the evidence); see also Fed. R. Evid. 402 
(stating that irrelevant evidence is not admissible).  Even 
if this testimony is relevant, however, it is not 
substantially probative because the testimony lacks 
sufficient credibility - it was provided 15 years after the 
accident, does not explain the lack of supporting service 
department records, and does not expressly state that the 
veteran was placed on temporary active duty the date of the 
accident.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) 
(noting that the credibility of a witness may be impeached by 
a showing of interest, bias, demeanor, inconsistent 
statements, or difficulty of remembering events that happened 
long ago), aff'd, 78 F.3d 604 (Fed. Cir. 1996), superseded in 
irrelevant part by statute, Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000); see 
also Layno, 6 Vet. App. at 469 (noting that weight and 
credibility of evidence are factual determinations related to 
the probative value of the evidence).  

Third, the veteran's lay statements do not demonstrate that 
he was on ACDUTRA or active duty at the time of the accident.  
The veteran stated that he was given verbal active duty 
orders from P.C. prior to the AFRTS conference and was given 
written active duty orders 6 to 7 months after the accident.  
He stated that he lost the written orders.  Although the 
veteran is competent to provide this relevant lay testimony, 
it is not sufficiently probative because the testimony lacks 
credibility - it was provided 15 years after the accident in 
connection with a claim for benefits and does not explain the 
absence of these assertions in the multiple 1982 and 1983 
statements that described the accident in detail.  See 
Caluza, 7 Vet. App. at 511 (noting that the credibility of a 
witness may be impeached by a showing of interest, bias, 
demeanor, inconsistent statements, or difficulty of 
remembering events that happened long ago; Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) (stating that interest 
in the outcome of a proceeding may affect the credibility of 
testimony, but does not affect competency to testify); see 
also Layno, 6 Vet. App. at 469 (noting that weight and 
credibility of evidence are factual determinations related to 
the probative value of the evidence).  In addition to the 
considerations above, the veteran's testimony is not 
probative because the credibility of the testimony is 
discounted by the lack of supporting service department 
records, the presence of written orders for temporary active 
duty in April 1981, and evidence of several periods of 
ACDUTRA during his Reserve service.  See Madden v. Brown, 125 
F.3d 1447, 1481 (Fed. Cir. 1997) (noting that the Board may 
discount the weight and probative value of evidence in light 
of its inherent characteristics due to its relationship to 
other items of evidence).  Accordingly, because the service 
department records indicate there was no active duty or 
ACDUTRA in April 1980 and the lay testimony of record is 
either not competent or not sufficiently probative, the 
evidence of record does not demonstrate that the veteran was 
active duty or ACDUTRA at the time of the April 1980 
accident.  38 U.S.C.A. § 101(21), (22); 38 C.F.R. § 3.6(b), 
(c).

The Board also finds that the evidence of record does not 
support a finding that the veteran was travelling to 
INACDUTRA at the time of the accident.  The August 2006 CAVC 
Order and June 2008 Joint Motion instructed the Board to 
address whether covering the AFRTS conference or attending a 
Reserve unit business meeting constitute INACDUTRA.  The 
Board finds that covering the conference and attending a 
Reserve unit business meeting could qualify as INACDUTRA, 
according to the definitions as provided in the applicable 
statutes, regulations, the USMC Guidebook, the DOD Directive, 
and the DOD Instruction.  See 38 U.S.C.A. § 101(23); 
38 C.F.R. § 3.6(d) (noting that INACDUTRA includes other than 
full-time duty or special additional duties as prescribed or 
authorized by the Secretary of the Navy).

Even if these events qualify as INACDUTRA, however, the 
veteran has not met his burden to demonstrate that he was 
travelling to a Reserve unit meeting or between the USMC PA 
office and the AFRTS office on the date of the accident.  
38 C.F.R. § 3.6(e).  First, there is no line of duty 
determination regarding the accident.  Venturella, 10 Vet. 
App. at 341-42.  Second, the veteran's testimony that he was 
travelling to a Reserve unit meeting is not competent because 
he has no personal knowledge of that fact - as he reported, 
he has no memory of the day of the accident.  38 C.F.R. 
§ 3.159(a)(2); Bruce, 11 Vet. App. at 410 (noting that lay 
testimony is competent only when it remains centered on 
matters within the personal knowledge and observations of the 
witness); Layno, 6 Vet. App. at 469-70 (holding that a lay 
witness is competent to testify to that which the witness has 
actually observed and is within the realm of his personal 
knowledge).  Additionally, the veteran's lay testimony that 
he was travelling between the USMC PA office and the AFRTS 
office when the accident occurred is also not competent 
because he has no personal knowledge of that fact - as he 
reported, he has no memory of the day of the accident.  See 
Id.  Moreover, it is not probative because it is not 
credible, due to the absence of these assertions in the 
multiple 1982 and 1983 lay statements made regarding the 
circumstances of the accident and that he first made these 
allegations 15 years after the accident in connection with a 
claim for compensation.  See Caluza, 7 Vet. App. at 511 
(noting that the credibility of a witness may be impeached by 
a showing of interest, bias, demeanor, inconsistent 
statements, or difficulty of remembering events that happened 
long ago; Cartright, 2 Vet. App. at 25 (stating that interest 
in the outcome of a proceeding may affect the credibility of 
testimony, but does not affect competency to testify); see 
also Layno, 6 Vet. App. at 469 (noting that weight and 
credibility of evidence are factual determinations related to 
the probative value of the evidence).  

Third, the lay statements of record do not demonstrate that 
the veteran was travelling to INACDUTRA at the time of the 
accident.  R.R. stated that the veteran was always 
volunteering for extra training and that it was during one of 
these extra active duty assignments that the veteran was 
injured.  F.M. stated that any work the veteran conducted for 
the USMC Reserve was not during regular work hours so that if 
the veteran was covering the AFRTS conference, he was doing 
so after work hours.  These statements are not competent 
regarding the issue of whether the veteran was travelling to 
INACDUTRA at the time of the accident - it does not assert 
that the veteran was travelling to a Reserve unit meeting, in 
between the AFRTS and USMC PA offices, or to INACDUTRA, and 
is not based on any personal knowledge of where the veteran 
was travelling at the time of the accident.  38 C.F.R. 
§ 3.159(a)(2); Bruce, 11 Vet. App. at 410; Layno, 6 Vet. App. 
at 469-70.  Although the August 2006 CAVC Order and the June 
2008 Joint Motion instructed the Board to make credibility 
determinations regarding the lay statements of record, 
because this lay testimony is not competent as to this issue, 
credibility is not for consideration.  See Layno, 6 Vet. App. 
at 469 (noting that competency is a legal concept addressing 
whether testimony may be heard or considered and credibility 
is a factual determination as the probative value of evidence 
that has already been admitted); see also U.S. v. Mock, 523 
F.3d at 1303 (stating that lay witness testimony is 
admissible only if it is based on first-hand knowledge or 
observation);

P.C. stated that the accident occurred while the veteran was 
travelling in between the USMC PA and AFRTS offices.  K.M. 
asserted that the accident occurred while the veteran 
travelled to a Reserve unit business meeting and promotion 
celebration.  This testimony is competent because both P.C. 
and K.M. provided information regarding their personal 
knowledge of where the veteran was travelling at the time of 
the motor vehicle accident.  See 38 C.F.R. § 3.159(a)(2); 
Bruce, 11 Vet. App. at 410 (noting that lay testimony is 
competent only when it remains centered on matters within the 
personal knowledge and observations of the witness).  
Together, however, these two conflicting lay statements do 
not provide credible evidence that the veteran was travelling 
to INACDUTRA at the time of the accident.  Baldwin, 13 Vet. 
App. at 8 (stating that the Board must analyze the 
credibility and probative value of the evidence of record, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the veteran).  Contrary to 
the argument that together the two statements mandate that 
the veteran was travelling to INACDUTRA (as both locations 
are possibly INACDUTRA), these conflicting statements 
demonstrates that the competent and probative evidence of 
record does not show where the veteran was travelling at all 
- whether to INACDUTRA or somewhere else entirely unrelated 
to his civil occupation or his Reserve duties.  See Madden, 
125 F.3d at 1481 (noting that the Board may discount the 
weight and probative value of evidence in light of its 
inherent characteristics due to its relationship to other 
items of evidence).  Accordingly, because the service 
department records are inconclusive, the veteran's lay 
statements are not competent or probative, and the lay 
statements of record are either not competent, not probative, 
or are conflicting, the veteran has not shown that he was 
travelling to or from INACDUTRA when the accident occurred.  
38 U.S.C.A. § 101(22), (23); 38 C.F.R. § 3.6(e).


Upon a review and analysis of the evidence of record, the 
veteran was not serving in the active military service at the 
time of his motorcycle accident and is thus not eligible for 
service connection for the resultant disability.  38 U.S.C.A. 
§§ 101, 1110, 1131; 38 C.F.R. §§ 3.6, 3.303.  Accordingly, 
service connection for an eye disorder is not warranted.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the Board has found 
that the probative evidence of record does not demonstrate 
that the veteran was on active duty, ACDUTRA, or INACDUTRA at 
the time of the accident that caused his eye disorder, the 
preponderance of the evidence is against the veteran's claim 
and the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Disability compensation under 38 U.S.C.A. § 1151

The veteran claims entitlement to disability compensation 
under 38 U.S.C.A. § 1151, asserting that he contracted 
hepatitis C while in VA medical care.

In general, when a veteran experiences additional disability 
as the result of hospital care, medical or surgical 
treatment, or examination furnished by VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  38 
U.S.C.A. § 1151 (West 2002 & Supp. 2007).  When there is no 
willful misconduct by a veteran, disability resulting from VA 
hospital care is compensated in the same manner as if 
service-connected, if the disability was proximately caused 
by (A) carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of VA 
in furnishing hospital care or (B) an event which is not 
reasonably foreseeable.  38 U.S.C.A. § 1151.  

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of VA fault in 
furnishing treatment proximately caused additional disability 
or death, there must be 1) actual causation and 2) either VA 
failed to exercise the degree of care that would be expected 
of a reasonable health care provider or VA furnished 
treatment without the appropriate informed consent.  38 
C.F.R. § 3.361(c), (d) (2007).  To determine whether an event 
is reasonably foreseeable is determined by considering what a 
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment; the event need not be 
completely unforeseeable or unimaginable.  38 C.F.R. § 
3.361(d).  

In order to establish entitlement to compensation benefits 
pursuant to 38 U.S.C.A. § 1151, there must be (1) medical 
evidence of a current disability; (2) medical or, in some 
circumstances, lay evidence of the incurrence or aggravation 
of an injury or disease as the result of VA hospitalization 
or treatment; and (3) medical evidence of a nexus between the 
asserted injury or disease and the current disability.  See 
Jones v. West, 12 Vet. App. 460, 464 (1999).

The veteran claims that he contracted hepatitis C while in VA 
care.  The veteran provided testimony in November 2001 and 
August 2003 lay statements, the August 2003 notice of 
disagreement, the September 2003 substantive appeal, and at 
the February 2004 Board hearing.  The veteran reported that 
hepatitis C was diagnosed in 2000.  He testified that he has 
not and does not use intravenous or intranasal drugs, engage 
in homosexual activity, or have tattoos.  The veteran 
reported that during surgeries conducted at a private 
hospital after an April 1980 motorcycle accident he received 
by transfusion approximately a dozen pints of blood.  The 
veteran asserts that in October 1982 he had surgery to 
separate a tracheotomy scar from his bronchial tube and that 
the private surgeon, Dr. J.S., accidentally cut himself, was 
exposed to the veteran's blood, and did not contract 
hepatitis C.  He stated that he was married from October 1986 
until July 1996 and his ex-wife did not have hepatitis C.  
The veteran also reported that a VA physician told him that 
he probably contracted the hepatitis C from the blood 
transfusions in 1980.  The veteran argued that his hepatitis 
C must have been contracted while in VA care because he had 
no risk factors, didn't give hepatitis C to either Dr. J.S. 
in 1982 or to his ex-wife from 1986 to 1996, his primary 
medical care from 1996 to 2000 was at VA, and he had no non-
VA blood transfusions during that time period although there 
was one outside blood test.  

Private medical records from the emergency room hospital 
immediately following the April 1980 motorcycle accident were 
not available.  June 1980 private records noted that the 
veteran had been transferred to the facility on April 25, 
1980 after being hospitalized in April [redacted], 1980 after a 
motorcycle accident.  The veteran was taken to the emergency 
room and underwent craniotomy surgery, open reduction and 
internal fixation of skull fractures, and a tracheotomy.  The 
veteran was discharged on June 7, 1980.  

In a September 1981 VA medical record, it was noted that the 
veteran had been involved in a motorcycle accident in April 
1980 that caused very severe head injuries, including skull 
fractures.  The diagnoses included elevated hepatic enzymes 
due to excessive alcohol intake.  A January 1985 VA general 
medical examination was conducted.  The examiner noted 
elevated hepatic enzymes following the 1980 accident.  The 
diagnosis was minimal residual hepatic enzyme elevation.

January 2002 private medical records showed that the 
veteran's ex-wife was negative for hepatitis A, B, and C.  In 
a January 2002 letter, Dr. J.S., who conducted the 1982 
surgery on the veteran, stated that he currently did not have 
hepatitis C and did not contract hepatitis C while conducting 
the surgery.

VA medical records from July 2001, January 2002, June 2002, 
October 2002, and March 2003 diagnosed hepatitis C, genotype 
2b.  In October and November 2001 VA records, the veteran 
reported that he was given 13 pints of blood by transfusion 
during the April 1980 surgeries following his motorcycle 
accident.  It was noted there was no history of IV drug use 
or promiscuity.  The diagnosis was hepatitis C, secondary to 
blood transfusion after the motorcycle accident.

A July 2003 VA medical opinion was obtained upon a review of 
the veteran's claim and VA medical records beginning in 1993.  
The examiner noted a 1980 motor vehicle accident with 
multiple blood transfusions and that veteran asserted that he 
was checked for hepatitis in 1982 and was told that he did 
not have hepatitis.  VA records beginning in 1993 show 
persistent elevated of liver enzymes with a positive 
hepatitis C test in 2000.  In 2001, tests showed hepatitis C, 
genotype 2b.  The examiner opined that it was likely that the 
veteran contracted hepatitis C from the post-accident 1980 
blood transfusions.  The examiner also noted that the test to 
screen for hepatitis C was not available until 1989, so if he 
was told that he did not have hepatitis in 1982, he was most 
likely checked for hepatitis B. 

A June 2006 VA medical opinion was obtained.  The examiner 
reviewed the claim that because the veteran did not transmit 
hepatitis C to his wife by sexual intercourse while they were 
married from 1986 to 1996, he had to have acquired it after 
that time period.  The examiner stated that the risk of 
transmission with male to female sexual intercourse is 0.1% 
per year, and thus the risk of transmission to the veteran's 
ex-wife was approximately 1% from 1986 to 1996.  The examiner 
opined that that it was more likely than not that the 
hepatitis C was acquired from the multiple blood transfusions 
he received after the 1980 motorcycle accident.  

The Board finds that the preponderance of the evidence of 
record does not support compensation under 38 U.S.C.A. § 1151 
for hepatitis C.  The evidence indicates that the veteran has 
a current disability - hepatitis C.  See Jones, 12 Vet. App. 
at 464 (stating that compensation under 38 U.S.C.A. § 1151 
requires medical or, in some circumstances, lay evidence of 
the incurrence or aggravation of an injury or disease as the 
result of VA hospitalization or treatment).  But the evidence 
of record does not demonstrate that any VA treatment actually 
caused the veteran's hepatitis C.  See Id.  The veteran 
asserts that because he had no risk factors, did not transmit 
hepatitis C to Dr. J.S. in 1982, did not transmit hepatitis C 
to his ex-wife from 1986 to 1996, and received most of his 
treatment from VA thereafter, he contracted hepatitis C from 
VA in between 1996 and 2000.  Although the veteran's 
testimony is competent evidence as to the lack of any other 
risk factors and his medical treatment, his testimony is not 
competent evidence to establish a medical opinion that his 
hepatitis C was caused by VA medical treatment.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992) (holding that lay 
testimony is competent to establish pain or symptoms, but not 
establish a medical opinion); see also Cox v. Nicholson, 20 
Vet. App. 563, 569 (2007) (noting that 38 C.F.R. § 
3.159(a)(1) indicates that any person qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions may provide competent 
medical evidence).  

Importantly, VA medical opinions of record found that the 
veteran contracted hepatitis C from the post-accident 1980 
blood transfusions, noting the presence of elevated hepatic 
liver enzymes after the 1980 surgeries, that a hepatitis C 
test was not available until 1989, and that sexual 
transmission rates were approximately 1%.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993) (holding that the 
probative value of medical opinion evidence is based on the 
personal examination of the patient, the knowledge and skill 
in analyzing the data, and the medical conclusion reached); 
see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) 
(holding that the Board may not substitute its own judgment 
for that of an expert).  Moreover, the evidence of record 
does not demonstrate, and the veteran has not alleged, any 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of VA fault in furnishing 
hospital care or an event that was not reasonably 
foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361; Jones, 
12 Vet. App. at 464 (noting that compensation under 
38 U.S.C.A. § 1151 requires medical evidence of a nexus 
between the asserted injury and the current disability).  
Accordingly, compensation under 38 U.S.C.A. § 1151 for 
hepatitis C is not warranted.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert, 1 Vet. App. 49.


ORDER

The portion of the April 27, 2007 Board decision that denied 
entitlement to service connection for an eye disorder is 
vacated.

Service connection for bilateral optic atrophy is denied.

Compensation under 38 U.S.C.A. § 1151 for hepatitis C due to 
VA treatment is denied.


____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


